DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in reply to Applicant’s response filed 6/6/22.  Claims 1-11 were elected to be examined.  Claims 12-25 are withdrawn.  Claims 1-11 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/349,712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the copending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited herein.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2004/0242350 to Elliot et al. (hereinafter “Elliot”) in view of US Patent No. 9,474,953 B1 to Duke (hereinafter “Duke”).

Concerning claim 1, Elliot discloses a basketball training apparatus (paragraph [0018], Figs. 1-6), comprising: 
a horizontal bar column configured to be mounted on a vertical structure, the horizontal bar column comprising a plurality of longitudinal members (paragraphs [0018]-[0021], Figs. 1-6 – plate 20 is secured to the backboard B and the rods 26 are capable of supporting the plate 20 with a combination of both the plate 20 and the rods 26); 
one or more brackets configured to be mounted on the vertical structure for horizontally adjoining the plurality of longitudinal members of the horizontal bar column together, wherein the horizontal bar column is mounted onto the vertical structure using the one or more brackets such that an optimum angle trajectory is created for an apex shot (paragraphs [0018]-[0021], Figs. 1-6 – plurality of longitudinal members are adjoined and mounted to vertical structure).
Elliot lacks specifically disclosing, however, Duke discloses a processing system for operating an interactive device connected with the horizontal bar column, the interactive device configured to track shot data associated with one or more shots performed by a player practicing on the basketball training apparatus (column 7, line 51- column 8, line 3, column 10 lines 41-61, column 11, line 60-column 12, line40, Figs. 1-15 – interactive device is connected with horizontal bar column and tracks shot data associated with shots performed by a player).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plate and rod embodiments of the training device of Elliot to form a secure blocking device and to include the interactive device of Duke to the plate or bar of Elliot, thereby allowing for a user to keep track of made shots).

Concerning claim 2, Elliot discloses wherein each bracket of the one or more brackets comprises: a mounting portion comprising one or more fastener holes for receiving one or more fasteners to mount the mounting portion in the vertical structure; an extended arm portion configured to extend in a plane perpendicular to the mounting portion, the extended arm portion comprising a plurality of circular receptacles for receiving the plurality of longitudinal members of the horizontal bar column; and one or more securing means for securing the plurality of longitudinal members in the plurality of circular receptacles (paragraphs [0018]-[0021], Figs. 1-6).

Concerning claim 9, Elliot discloses wherein each longitudinal member of the plurality of longitudinal members is a pipe (paragraphs [0018]-[0021], Figs. 1-6).

Concerning claim 10, Elliot discloses wherein the vertical structure is one of: a wall; and a backboard (paragraphs [0018]-[0021], Figs. 1-6).

Concerning claim 11, Elliot discloses further comprising: a sliding mechanism configured in the backboard for raising and lowering the backboard based on requirements of the player when the vertical structure is the backboard (paragraphs [0018]-[0021], Figs. 1-6).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715